Citation Nr: 1733703	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-17 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The jurisdiction of the case lies with the RO in Philadelphia, Pennsylvania.

In April 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
This case was previously remanded by the Board in June 2014.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.
 

FINDINGS OF FACT

1.  There is no credible evidence that the Veteran served in an area in which exposure to herbicide agents may be presumed; and there is no probative evidence showing that he was exposed to herbicides in service.

2.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's current diabetes mellitus, type II, is etiologically related to his active service.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1101, 1110 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307(a)(6)(ii).  Diabetes mellitus, type II, is included in the list of enumerated diseases.  The presumptive regulations, however, do not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for certain chronic diseases, to include diabetes mellitus, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required.  38 C.F.R. § 3.303(b).  Continuity of symptoms may establish service connection only for those diseases listed in 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Analysis

The Veteran has submitted a claim for entitlement to service connection for diabetes mellitus, type II.  The medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, type II.  The Veteran's service treatment records are silent as to complaints of, diagnosis of, or treatment for diabetes mellitus, type II.  The Veteran does not contend, and the record does not show, that diabetes mellitus, type II, was present in service.

The Veteran contends that his post-service diabetes mellitus, type II, is due to exposure to herbicides while he was stationed at Dover Air Force Base.  Specifically, the Veteran contends that as an aircraft mechanic he was exposed to aircraft that were not washed after flying to Vietnam and that he handled "green cans of herbicide."  See Statement in Support of Claim received August 2007.  For the following reasons, the Board concludes that the claim must be denied because the most probative evidence of record does not demonstrate that the Veteran served in the Republic of Vietnam, that he was actually exposed to herbicides during active service, or that his diabetes mellitus, type II, is medically attributable to his active duty service on any other basis.  

With regard to in-service exposure to herbicides, the Veteran has asserted that he was stationed at Dover Air Force Base when he was exposed to herbicides.  The record does not reflect that he was ever on the ground in the Republic of Vietnam.  Thus, the Board finds that the Veteran did not have service in Vietnam for the purpose of presumptive service connection for diseases related to herbicide exposure.  

The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010), in which the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that the Veteran is competent to determine what, if any, chemicals or gases adhered to the exterior of aircraft or equipment or which were contained in airplane cargo.  In this regard, he has not been shown to have the requisite knowledge or expertise to make such a complicated determination as to the chemical makeup of a substance.  As such, the evidence is not sufficient to establish that the Veteran was exposed to herbicides during service.  

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F. 3d at 1043.  As such, the Board will also adjudicate the claim on a theory of nonpresumptive direct-incurrence service connection for the Veteran's diabetes mellitus, type II.

In that regard, the Board notes that the Veteran's service treatment records are negative for any treatment or indication that the Veteran was exposed to herbicides in service.  While not dispositive, such is for consideration.  The record contains conflicting medical opinions as to any nexus to service.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In favor of finding that the Veteran's current diabetes mellitus, type II, is directly related to his active service is a May 2011 letter from his primary care provider, Dr. I. A.  The letter states that the Veteran is an established patient in Dr. I. A.'s medical practice.  Dr. I. A. opined that the Veteran's diabetes mellitus, type II, is more likely than not due to his time of service.  No rationale was provided for the opinion.

Against a finding that the Veteran's current diabetes mellitus is directly related to his active military service is a September 2016 VA examiner's opinion.  The September 2016 VA examiner reviewed the claims file, interviewed the Veteran, and conducted an in-person examination.  The VA examiner opined that the Veteran's diabetes mellitus, type II, is less likely than not related to an in-service event.  As rationale the VA examiner stated that the Veteran admitted to a strong family history of diabetes.  

Of the medical opinions of record, the Board affords the greatest evidentiary weight to the September 2016 VA opinion.  The VA examiner was fully informed of the pertinent factual premises of the case, to include the competent and credible lay statements.  In addition, the examiner provided a fully articulated opinion supported by an explanation of the relationship between the Veteran's diabetes mellitus, type II, and his family history.  While the rationale did not specifically address the negative service records, the September 2016 VA opinion is consistent with the other evidence of record.  Specifically, the Veteran's service treatment records are silent for any symptoms associated with diabetes mellitus, type II, the Veteran himself has not reported that his diabetes mellitus, type II, began in service, none of his statements, or his testimony, indicate that diabetes mellitus, type II, began in service, and the contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease during service.  As the VA examiner's opinion was formed after interviewing and examining the Veteran, reviewing his records, and is supported by a rationale, albeit not fully addressing the possible relationship between the Veteran's diabetes mellitus, type II, and his active service, the Board accords it probative value.  See Guerrieri, 4 Vet. App. at 470-71; see also Neives-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion is derived from a factually accurate, and fully articulated, and soundly reasoned opinion); Prejean, 13 Vet. App. at 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  

The Board affords relatively less probative value to Dr. I. A.'s positive nexus opinion.  Dr. I. A.'s opinion is not supported by rationale.  Rather, the statement presented merely relays that the Veteran is a patient in Dr. I. A's medical practice.  There is no indication that Dr. I. A. reviewed the Veteran's claims file.  Accordingly the Board finds that Dr. I. A.'s May 2011 opinion is due relatively less probative weight than the September 2016 VA examiner's opinion.  See Guerrieri, 4 Vet. App. at 470-71; see also Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9.  Therefore, the evidence does not support a finding that in-service incurrence or aggravation of an event, injury or disease actually occurred.

As stated, the most probative evidence of record does not support a finding of service connection.  In this case, the first evidence of diabetes mellitus, type II is in 2005.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition).  See also Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Thus, the lack of any evidence, complaints, symptoms, or findings of diabetes mellitus, type II, in service, or for over two decades after the Veteran's period of active service, is itself evidence which tends to show that diabetes mellitus, type II, did not have its onset in service or for many years thereafter.

Next, the Board will consider whether service connection for diabetes mellitus, type II, is warranted under the "chronic disease" provisions.  See 38 C.F.R. § 3.303 (b), 3.307, 3.309 (a).  Here, the Veteran's service treatment records are silent as to any complaint or diagnosis of diabetes mellitus.  The first medical evidence in the claims file regarding diabetes mellitus is dated March 2005, over two decades after the Veteran's discharge from active service.  The Veteran has not alleged that he was diagnosed with diabetes mellitus during service or at any time prior to the March 2005 diagnosis.  Furthermore, the Veteran does not allege, and the record does not otherwise show, that he has any medical education, training, or experience.  Accordingly, he is considered a lay witness.  38 C.F.R. § 3.159 (a).  Although lay persons are competent to provide an opinion on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of diabetes mellitus, type II, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377, n. 4 (lay persons are generally not competent to identify cancer without a diagnosis from a medical professional).  Therefore, even if the Veteran did allege in-service occurrence of diabetes mellitus, type II, his statements would not be considered competent evidence of in-service diabetes mellitus.  Accordingly, the competent evidence of record does not support a finding that the Veteran's diabetes mellitus, type II, disability was present during active service, that it manifested continuously since service, or that it manifested to a compensable degree within one year of separation from active service.  Therefore, service connection under the "chronic disease" provisions is not warranted.  See 38 C.F.R. § 3.303 (b), 3.307, 3.309 (a).  

In summary, the most probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current diabetes mellitus, type II, and service.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


